DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims to add limitations not previously considered.  The amendment to the claims over comes the previously cited art.
Amended and new grounds of rejection are below set forth addressing the amended and new claim limitation.  
The remarks filed 7/13/2022 are not persuasive to overcome the below rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2016/0130524)
Regarding Claims 1, 3-6, 8-11 and 13-15:
	Gao discloses a lubricating composition for high temperatures comprising an ester with a kinematic viscosity at 100°C of 1 to 4 cSt used in an engine (Abstract)(meeting the limitations for the kinematic viscosity of the base oil by overlapping ranges and the limitation for lubricating an engine)  The ester includes diethyl hexyl azelate ([0112] See claim 6 of the reference being one of the diesters of the instant specification examples meeting the claimed properties thereof including but not limited to kinematic viscosity and viscosity index.  
The ester base stock comprise 90-100 wt.% of the composition [0033]
The composition comprises bis succinimides [0085] borated polyisobutylene bis succinimides having an Mn from 500 to 5000 in an amount of 0.1 to 20 wt. % or 0.1 to 8 wt.% [0085] (meeting the limitation of claims for a boron contain dispersant of claims 1 6 and 11 and for a borated polyalkenyl succinic anhydride and a polyisobutenyl succinimide claims 4, 9 and 14)

    PNG
    media_image1.png
    186
    474
    media_image1.png
    Greyscale


The examples show boron contribution to the composition from borated dispersants added at a rate of 1 wt.% in amounts such as 82 and 84 ppm boron (See Table 6 and 7) within the claimed range. 


    PNG
    media_image2.png
    92
    661
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    85
    611
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    112
    705
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    61
    689
    media_image5.png
    Greyscale


In the examples Synative ES 2958 is used (this is 2 ethylhexyl azelate) and has VI of 146.2 (meeting the claim limitations)  (See Table 2)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The composition may comprise an additional base oil.  [0023] (meeting the limitations of claims 5, 10 and 15)
The composition is added to an engine crankcase and improves operating efficiency of the engine (See claim 15 of reference meeting the limitations of claims 6 and 11) 
The composition may further comprise additional additives such as antioxidant, anti foam, detergents, etc. (See Table 7) (meeting the limitations of claims 3, 8, and 13)
The examiner notes that the examples of the instant specification use bis 2 ethyl hexyl azelate and a borated polyisobutenyl bis succinimide with a Mw of approximately 1300.  Since the above cited reference teaches the ester and also teaches the claimed dispersant with the claimed boron contribution with an overlapping Mw, the examiner maintains the prior art will possess the claimed property of HTHS in a range that meets and/or overlaps the claimed range.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)   See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Applicant is advised that should claims 6 and 8-10 be found allowable, claims 11 and 13-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both sets of claims recite the step of lubricating an internal combustion engine with the exact same composition.  The only difference being the intended use thereof as set forth in the preamble which the examiner does not find further limits or defines the claimed methods.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) 
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 7/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying prior office actions as well as this office action.  For example:
Hayashi et al (US 2018/0320103) discloses a lubricating oil composition for an internal combustion engine comprising a base oil and an ashless friction modifier and boron containing dispersant (Abstract) the bs oil comprises synthetic base oil such as di 2 ethyl hexyl azelate [0029] having a kinematic viscosity at 100°C of 2 to 6 [0031] and a VI of 100 or more and 160 or less [0032] the base oil being 90 % by mass or more of the composition [0034] the composition comprises a bis succinimide polyisobutenyl dispersant [0042] having 40-400 carbon atoms [0043] which has been borated [0041] which contributes 90-180 ppm boron [0044] such as boric acid modified polybutenyl succinimide having a Mn of 7420 and boron 0.5 % mass [0072] and HTHS at 100°C of 6.5 or less [0079] and at 150°C of 2.9 [0079]
The following is provided for the convenience of applicant:

    PNG
    media_image6.png
    539
    771
    media_image6.png
    Greyscale

Kurihara et al (US 2006/0270567) discloses a lubricating oil composition comprising a base oil, a meal salicylate a phosphorus anti wear agent an ashless dispersant and an ashless antioxidant whether the composition contains boron in an amount of 0.01 to 0.15 mass % (Abstract)The base oil includes synthetic base oils of di -2- ethyl hexyl adipate for example [0039] and may be a blend of synthetic and other base oils [0040] The base oil kinematic viscosity will be 1-20 mm2/s at 100°C [0041]  The evaporation loss of base oil is 20 mass or less [0042] the VI of the base oil is 120 or higher or 135-180 [0043] The succinimide includes alkenyl succinmides [0098] including polybutenyl group succinimides and poly alkenyl succinimide anhydrides succinimides [0101-0103] and table 1 (foot notes of table) which are borated and have 0.01 to 0.15 mass %  [0111] [0112-0113] The composition comprises additives such as anti-wear [0122-124] The composition is used in an internal combustion engine [0137] as well as gears and transmissions [0139] 
Dituro (US 6,774,091) discloses an engine oil lubricant composition comprising an oil soluble molybdenum additive, a base oil having 10-95 vol.% synthetic oil, a dispersant inhibitor ZDDP, a VI improver and a boron compound having effective amount of less than 1000 ppm of an elemental boron (See claim 1 reference) the base oil comprising 10-95 vol.% diester (See claim 4 reference) the diester includes di 2 ethyl hexyl azelate (See claim 12 reference) The composition may further comprise additional additives such as dispersant, corrosion and oxidation inhibitors, antiwear agents, etc. (C13 L40-46) The composition will comprise an anti-wear extreme pressure agene having boron (C12 L45-65)  100 to 300 ppm boron or 166 ppm boron (C13 L15-20) The composition comprises a dispersant such as succinimides (C9 L25-35) and may be in an additive package (C9 L35-40 and C10 L37-52) 
Kusuhara (US 2018/0023026) discloses a lubricating composition for internal combustion engines with reduced friction and excellent fuel efficiency comprising a base oil a molybdenum friction modifier a salicylate detergent and a compound with an alkenyl group (Abstract) The composition will have HTHS at 150° of 1.9 to 2.4 mPa/s [0019] 
Srinivasan et al (US 5,891,786) discloses a lubricating fluid comprising boron of 0.001 to about 0.1 wt. % a hydrogenate poly alpha olefin oligomer with viscosity of 2-6 cSt at 100°C, a VI improver, an oil soluble dialkyl ester of C4 to C14 di carboxylic acid (i.e. a diester) and ashless dispersant a friction modifier.   The fluid has a KV of at least 6.8 cSt at 100°C and has excellent shear stability and other performance properties (Abstract) The esters include di(2-ethylhexyl) azelate (C7 L50-68) the ashless dispersant includes succinimides C(8 L14-20) such as alkenyl succinimides, alkenyl succinic anhydride and those having poly isobutene (C8 L55-C9L8) and are treated with boron (CC9L50-C10L25) ) 
Table 1 shows an example having id iso octyl adipate and a borated succinimide dispersant (C15 L1-10)
Onumata et al (US 2015/0141305) discloses a lubricating oil composition for a comprising a base oil a phosphorus compound a salicylate/sulfonate and a boron modified ashless dispersant with 0.001 to 0.008 mass % boron and a friction modifier (Abstract) the base oil may include synthetic base oils such as di 2 ethyl hexyl sebacate and mixtures of base oils [0027][0020] the base oil will have a kinematic viscosity of 3.6 to 4.1 mm2/s at 100°C
Ohkubo et al (US 2018/0258366) disclose a lubricating oil composition have HTHS viscosity at 150°C of 1.3 to about 2.3 cP. The composition comprises a major amount of an oil of lubricating viscosity The oil of lubricating viscosity has Kv at 100°C of 1.5 to 6.0 and comprises a molybdenum succinimide complex (Abstract) 
The base oils includes synthetic lubricating oils which may be esters of dicarboxylic acids such ad phthalic acid and azelaic acid with alcohols such as 2-ethylhyexl, butyl, hexyl, etc. with specific esters of diisooctyl azelate, diisodecyl azelate, isoctyl phthalate, didedcyl phthalate, [0028] The base oil may be a blend of base oils [0033](meeting the limitations of claims 5, 10 and 15)
The composition may further comprise detergent mixture [0042] (meeting the limitations of claims 3, 8 and 13) in amounts of 200-1000 ppm in terms of magnesium and 750-3000 in terms of calcium [0053-0055]viscosity modifier [0057] in amounts such as 0.5 to 15 wt.% [0059]
The composition has a HTHS viscosity at 150° C of 2.3 cP or less or 1.7 cP or less  [0060]
The composition has a viscosity index of at least 135 or at least 200 [0062] The composition has a kinematic viscosity at 100°C of 3 to 12 mm2/s [0063] The composition has phosphorus of 0.12 wt.% or less and sulfur of 0.2 or less [0064-0065] 
The composition may comprise additional additives such as dispersants, antioxidants, corrosion inhibitors etc. [0067] 
The dispersants include hydrocarbyl succinimides [0069] such as polyisobutenyl succinimides [0071] in ranges of 0.1 to 10 wt.% [0074]  which may be boronated [0072] 
The composition comprises 1 wt.% borated bis-succinmide dispersant [0123] in an example.
The composition is used in to lubricate an internal combustion engine (Claims 10-13 of reference)
See tables 2-4 where the composition comprises boron of 0.006 wt.% (i.e. 60 ppm)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771